DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 05/24/2022 has been considered.
Claims 8 and 18 are amended. 
Claims 21-22 are new. 
Claims 1, 3-11, 13-22 are pending in this application and an action on the merits follows.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8 and 18 recite “wherein adjusting comprises adjusting a beam emitted from the first beacon so that a coverage area of the first beacon matches a ZOI of a camera”. Claim recite “autonomously adjusting, by the robot, the identified first beacon from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI, the adjusted beacon programmed for use in collection of information about objects in a same ZOI as a second beacon at a second location;”, the specification discloses on para. 31 “The beacons can be arranged so that their ZOIs do or do not overlap. Overlapping ZOIs provide a means to compensate shadowing from an operator body or obstacles”; Examiner is unclear for two specific reasons. First reason, is the camera a beacon or is the camera not a beacon and the FOV of the camera match the ZOI of the first beacon, see specification para. 33. Second reason, what is first and second programmed state? is a beam emit modification? It appears that the adjustment of claims 1, 11 and claims 8, 18 are different in view of the specification, claims 1, 11 adjust the first beacon to collect information in a same ZOI as a second beacon, and claims 8, and 18 is adjust the same first beacon to cover an ZOI of a camera, specification para. 31 “Overlapping ZOIs provide a means to compensate shadowing from an operator body or obstacles”, and , ¶101 – “The mapping specifies known locations of the display equipment, known locations of markers, parameter settings of the markers, FOVs of cameras, ZOIs of beacons, and/or overlaps of FOVs and/or ZOIs.”, ¶32 - “In some scenarios, the cameras 104 are positioned and/or configured so that they cover the same or similar ZOI as the beacons 1061, ..., 106M. As noted above, each camera has a FOV. The FOV can be modified (i.e., decreased) to only cover a ZOI. Similarly, a beam emitted from a beacon can be adjusted to match or substantially match the camera's FOV. The adjustment of the camera's FOV and/or the beacon's beam is autonomously performed by a 111693.00119robot 130”; there are 2 different adjustment being made by applicant on claims 1,11 and 8,18, however it is unclear since it is part of the same adjustment according to the claim language “wherein adjusting”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-11, 13, 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. (U.S. 9120622 B1, hereinafter Elazary), in view of Elazary et al. (U.S. 9120622 B1, hereinafter Elazary - alternative embodiment – 10:65-67, and 11:1-11), and further in view of Swafford (US 20160132822 A1).
Regarding claims 1 and 11, Elazary discloses:
A method for inventorying objects in a [area], comprising:  7:25-40, 9:40-67, 10:1-45, 11:30-40; figures 2, 8, 11, 12; 
identifying, by a robot, a first [shelf identifier] of a plurality of [shelf identifiers], the at a first location; (9:50-60) the robot stops at each shelf it encounters and scans the new shelf identifier step 1130; see figure 12 and 10:4-25 – multiple shelfs locations are being discovered and mapped; 10:20-30 – the robot determines if the distribution site is fully mapped;
the first [shelf identifier] for use in collection of information about objects in [area] ; (9:50-60) the robot stops at each shelf it encounters  and scans the new shelf identifier step 1130; see figure 12 and 10:4-25  – multiple shelfs locations are being discovered and mapped; 10:20-30 – the robot determines if the distribution site is fully mapped; Figure 8 7:25-45 – the robot obtains the nearest identifier and  references a digital map of the distribution site to identify a position of the nearest identifier to determine it is own position, and also determine where the item of the customer order is located using the map, and then navigate to the shelf, when the robot arrived to the shelf, the robot scan the bin; 11:30-38 - When a robot retrieves a bin from a shelf, the robot can identify the quantity; The robots can then provide the item quantities to the control center; 7:25-40; 10:35-45;
autonomously creating, by the robot, a data mapping specifying the first location of the first [shelf identifier] and the second location of the second [shelf identifier]; and (10:50-67) the robot builds the map by performing the shelf discovery routine; (Figure 11 and 12 9:40-67, 10:1-45) - the robot maps the location of the shelf to the scanned shelf identifier; see figure 12 and 10:4-25  – multiple shelfs are being discovered and mapped; 10:20-30 – the robot determines if the distribution site is fully mapped;
autonomously performing the following inventorying operations by the robot: detecting when the robot enters the [area] using the data mapping; and (Figure 8, 7:25-45) – the robot obtains the nearest identifier and  references a digital map of the distribution site to identify a position of the nearest identifier to determine it is own position, and also determine where the item of the customer order is located using the map, and then navigate to the shelf, when the robot arrived to the shelf, the robot scan the bin;
determining at least a number of the objects in the [area]. (11:30-38) - The robots automate inventory management by using the set of load cells on the retriever to inspect quantities in stock when going about fulfilling orders. When a robot retrieves a bin from a shelf, the robot can identify the quantity; The robots can then provide the item quantities to the control center; 7:25-40; 10:35-45;
 In addition to claim 11, “A robot, comprising: a processor; and a computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for inventorying objects in a [area], wherein the programming instructions comprise instructions to:” 7:25-40, 9:40-67, 10:1-45, 11:30-40; figures 2, 8, 11, 12;
Elazary discloses (figure 12 and 10:4-25 and 9:50-60) a robot that maps location of shelfs identifier such as a RFID or QRcode, and (Figure 8 7:25-4, 511:30-38) uses the identifier to find the closest shelf to complete the order, and to identify the quantity of inventory and send to control center; “first beacon”, “second beacon”, “zone of interest (ZOI)”; however, Elazary - alternative embodiment disclose the beacons 10:65-67, and 11:1-11 “the beacons are strategically placed around the distribution site and a map of the distribution site with each beacon location is generated. Compatible receives are fitted on the robots. Using the receivers, the robots can detect radio signal time of flight between [ZOI] the beacons and determine their location within the distribution site based on the detected signals. The robots can distinguish individual shelves when the beacons are assigned to the shelves”
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Elazary to substitute the shelf identifier to the beacons so the robot can generated the map with the beacon location instead a RFID or QRcode, and use the beacons to find the closest shelf and count quantities of inventory in a bin as taught by Elazary alternative embodiment in the different embodiment, in order to have the robot being able to determine its location and distinguish individual shelfs, (see: Elazary - alternative embodiment, 11:1-10).
Elazary in view of Elazary - alternative embodiment discloses “robot” that creates and use a beacon maps, see claim above; however, does not specifically disclose “autonomously adjusting, by the [computer], the identified first beacon from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI, the adjusted beacon programmed for use in a same ZOI as a second beacon at a second location;”, “first beacon to be adjusted”, “first adjusted beacon,”; however; Swafford discloses ¶353 - The hubs can also be configured to adjust beacon transmission to make the beacons the most efficient within a store setting. For example, the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store.
Although Swafford discloses co-locate beacons targeting areas of store, it does not limit the areas to a single area. Since find inventorying in areas of a store is a key factor in the success of retailer business in order to perform inventory, the practice taught by Swafford would be able to be applicable for one target area in the store or multiple target areas in the store in order to make the beacons the most efficient within a store setting as taught by Swafford on para. 353.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to adjust the power or radiation pattern of co-located beacons to target a store specific areas taught by Swafford  and incorporate into the teach of Elazary in view of Elazary - alternative embodiment for a single target area,  since there are a finite number [(1) one target area (2) multiple target area] of identified, predictable potential solutions (i.e. find inventory location) to the recognized need (collecting inventory information) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). 	
	Regarding claims 3 and 13, Elazary discloses: 
	further comprising detecting, by the robot, when a piece of display equipment has been re-located within the area, wherein the identifying is in response to the detecting.   12:30-56 the control center then instructs (at 1330) the robots to reposition the shelfs or bins, the robots reposition (at 1340) the shelves and/or bins as instructed. In doing so, the robots also update (at 1350) their distribution site maps to account for the changing of shelf and bin positions; 
Regarding claims 10 and 20, Elazary in view of Elazary - alternative embodiment does not specifically disclose “wherein the programming instructions further comprise instructions to cause to adjust power levels of the first and second beacons;”; however,  Swafford discloses ¶353 - The hubs can also be configured to adjust beacon transmission to make the beacons the most efficient within a store setting. For example, the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store.
Regarding claims 21 and 22, Elazary discloses:
moving the robot into the [area] using a navigation and driver system of the robot. (Figure 8, 7:25-45) –fig. 3 3:20-67, 4:1-1-67 provides details of the robot with is a motorized based that has camera, wheels, and LIDAR, radio transiver, and The computer 320 controls the robot's movements within the distribution site and in retrieval of bins or order items. Therefore, the robot moves into an area or areas using its navigation and driver system;
Elazary alternative embodiment discloses “moving the robot into the ZOI using a navigation and driver system of the robot” and 10:65-67, and 11:1-11 Using the receivers, the robots can detect radio signal time of flight between the beacons and determine their location within the distribution site based on the detected signals. The robots can distinguish individual shelves when the beacons are assigned to the shelves;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 and 11 above.
Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of Mohand et al. (US 20160121487 A1, hereinafter Mohan).
	Regarding claims 4 and 14, the combination, specifically Elazary discloses:
	modifying the data mapping to specify a current disposed location of the third [identifier].   9:40-67 and 10:1-45 – the robot maps the shelves and bins; the robot determines (at 1150) whether the distribution site is fully mapped, if not continue mapping; Elazary alternative embodiment discloses “beacon” - 10:65-67, and 11:1-11;
	The combination does not explicitly disclose “further comprising: second identifying, by the robot, at least one location covering the ZOI at which third beacon is to be disposed; performing operations by the robot to dispose the third beacon at the identified location; and” Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building  (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 3151-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
	Regarding claims 5 and 15, the combination, specifically Elazary discloses:
	further comprising second detecting, by the robot, a piece of display equipment which has recently been added to the [area], wherein the identifying is in response to the second detecting. 12:30-56 - The robots reposition (at 1340) the shelves and/or bins as instructed. In doing so, the robots also update (at 1350) their distribution site maps to account for the changing of shelf and bin positions; Elazary alternative embodiment discloses “ZOI” - 10:65-67, and 11:1-11;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 and 11 above.
	Regarding claims 6 and 16, the combination, specifically Elazary discloses:
	further comprising second determining, by the robot, an additional [shelf identifier] within the [area] in order for a current objective of an inventorying system to be met during the inventorying process, where the second identifying is in response to the second determining. Elazary - 9:40-67 and 10:1-45 – the robot maps the shelves and bins; the robot determines (at 1150) whether the distribution site is fully mapped, if not continue mapping; 11:30-40 - inventory quantity is identified; Elazary alternative embodiment discloses “beacon”, “ZOI” - 10:65-67, and 11:1-11;
	The combination does not specifically disclose that an additional beacon is to be disposed within the ZOI; however, Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 31,51-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of Beaulieu et al. (US 20170026818 A1, hereinafter Beaulieu).
Regarding claims 7 and 17, the combination, specifically Elazary and Elazary alternative embodiment disclose “the robot and beacon” does not disclose further comprising: third determining…a battery status of a-one of the first beacon and the second beacon; and autonomously replacing… the beacon or a battery of the third determined beacon.  Beaulieu discloses – ¶17 - identifying an error associated with the beacon and outputting an indication of the error via a user interface. The user interface can include a feature for indicating that the error is being addressed by replacing the beacon; (¶114) the determination of error is related to the battery level of the beacon being detect as below the threshold; further see ¶¶109-115;
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination to include the above limitations, as taught by Beaulieu in order to receive status information of the battery, and insurer all of the beacons are in communicating with the robot, (see: Beaulieu, ¶¶109-113).
Claims 8, 9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of POMERANTZ et al. (US 20140160250 A1, hereinafter POMERANTZ). 
	Regarding claims 8 and 18, the combination, specifically Swafford discloses:
	wherein adjusting comprises adjusting a beam emitted from the first beacon so that a coverage area of the first beacon matches a ZOI of a [another beacon] ¶353 - the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store. 
The combination does not disclose “a ZOI of a camera”; however, POMERANTZ discloses: ¶460 - a camera and a directional beacon emitter configured to transmit a beacon signal having a field of transmission that substantially corresponds to a field of view of the camera;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify a robot taught the combination, to include the above limitations, as taught by POMERANTZ, in order to enhance the system performance by double check location from two different sources of technology. 
Regarding claims 9 and 19, the combination, specifically Elazary discloses:
wherein the inventorying operations further comprise using information obtained from images captured by at least one camera and information obtained from reading at least one Radio Frequency Identifier ("RFID") tag. 9:27-28 - using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf, (col. 4, lines 38-43), and the first set of unique shelf identifiers includes a set of QR codes, bar codes, or RFID tags; 
Response to Arguments
	Applicant argues that none of the prior art of the record discloses “autonomously adjusting, by the robot, the identified first beacon from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI, the adjusted beacon programmed for use in a same ZOI as a second beacon at a second location;”, see Remarks page 7 last paragraph. Examiner respectfully disagree, see response below. 
	Applicant asserts on page 8 of the Remarks that “a plurality of hubs are used with each hub positioned adjacent to one or more of the end-point devices” para 327. Examiner would like clarified that Swafford also discloses ¶318 “a hub 39100 may be provided”, ¶322 “hub 39100 is shown in FIG. 40, which can be configured as a computing device” and on ¶327, Swafford discloses the possibility of having multiple hubs depending on the quantity and location of end-point devices. However, the invention discloses that one hub to multiple end-point devices is also a possibility, see ¶319.
	Regarding the argument Swafford is silent regarding the use of the Robot, see Remarks page 8. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding argument related that Examiner fail to provided proper motivation, see Remarks page 8. Examiner respectfully disagrees because:
Examiner point out that Elazary discloses a robot that creates and use a beacon maps, see Elazary 10:65-67, and 11:1-11, Figure 8, 7:25-45, 11:30-38;
Examiner point out that Elazary did not disclose “autonomously adjusting, by the [computer], the identified first beacon from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI, the adjusted beacon programmed for use in a same ZOI as a second beacon at a second location;”, “first beacon to be adjusted”, “first adjusted beacon,” but did disclose the robot, the mapping of beacons, and the use of beacons for inventory purpose, see Figure 8 7:25-4, 511:30-38 and 10:65-67, and 11:1-11.
Examiner point out that Swafford, which is the secondary reference, cure the deficiencies of Elazary because Swafford discloses ¶353 - the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store.
A motivation was provided from the reference that the reason to adjust the co-locate beacons is to make the beacons the most efficient within a store setting, see ¶353;
In addition, Elazary, Elazary alternative embodiment, and Swafford discloses a robot adjusting beacons power to target specific areas, but fail to disclose that the adjustment is for one area, a ZOI.
Examiner identified a need - find inventory so inventory information can be collected, a
finite number of identified, predictable potential solutions to the need was also identified - find inventory in one are or multiple areas, an explanation of the incorporation of one unique modification in the combination of Elazary, Elazary – alternative embodiment, and Swafford to have the power adjusted for one area instead multiple area was also provided , and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). Examiner also would like to further explaining that a person of ordinary skill would have good reason to pursue the known options of adjusting power of beacons in one area or multiple areas within his or her technical grasp, and the anticipation from success would be lead since adjusting power of co-locate beacons for one area or multiple areas would still be considered adjusting power of co-locate beacons -“The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.”, see MPEP 2143, E.
	Therefore, the rejection is maintained.
	Regarding the argument related to claims 8 and 18 are mooted in view of the new ground of rejection.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	
	 /FLORIAN M ZEENDER/             Supervisory Patent Examiner, Art Unit 3627